Citation Nr: 1744769	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for multiple sclerosis (MS).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:    Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1986 to January 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In May 2016 the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.


FINDING OF FACT

In June 2017 the Veteran's representative submitted a written statement indicating the Veteran's desire to withdraw the claims of entitlement to service connection for a right ankle disability and TDIU currently pending before the Board.


CONCLUSION OF LAW

The criteria for withdraw of the appeal of entitlement to service connection for a right ankle disability and TDIU have been met.  38 U.S.C.A. § 7105(a), 7108 (West 2014);  38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2017 appellate brief submitted by the Veteran's representative, the representative stated that at the May 2016 Travel Board Hearing the Veteran indicated her intent to withdraw the issues of entitlement to service connection for a right ankle disability.  The representative stated that in a June 2016 phone conversation, the Veteran also gave consent to withdraw the claim for TDIU.  "Therefore, withdraw the aforementioned issues and focus solely on the issue of service connection for MS."

A Veteran or representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran and representative effectively withdrew the substantive appeal for entitlement to service connection for a disability and TDIU.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding those issues should be dismissed.  38 U.S.C.A. § 7105(2016).


ORDER

The appeal for entitlement to service connection for a right ankle sprain with weakness and TDIU is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that her MS manifested into a compensable degree within seven years of separation from service.  The Veteran was diagnosed with transverse myelitis in January 1992.  She was subsequently diagnosed with multiple sclerosis in September 1994 by P.P., M.D..  The Veterans service medical records are silent as to any neurological conditions or complaints during service or at entry or separation from service.  The Veteran asserts that complaints of numbness and weakness in the legs and abdominal area, and back pain were early indicators of MS.  The Veteran also asserts that transverse myelitis is an early indication of MS and that the diagnosis in 1992 and 1994 fell within the required 7 years of her separation date from service.  38 C.F.R. § 3.307(a)(3) (2016)

In a January 2012 letter from the Veteran's private physician, Dr. H.Z. indicated that the Veteran had been seen by them since March 2003 with a history of transverse myelitis in 1992.  More specifically Dr. H.Z. stated that the Veteran "had an abnormal MRI of the spine at that time showing transverse myelitis which likely represented the initial symptoms of her multiple sclerosis.  In a April 2016 letter, Dr. H.Z. and T.U., PA-C indicated that the Veteran provided medical records noting complaints of numbness in the right lower extremity dating back to May 1991.  In December 1994 Dr. C.G. and R.W. noted that studies suggest that transverse myelitis is in the same category as MS.  A clearly definitive plaque in the spinal cord is early MS.  The January 2012 letter was not accompanied by an examination of the Veteran.

While the Veteran has submitted numerous treatment records, the medical evidence of record does not opine as to whether or not the symptoms described by the Veteran during and following service where in fact symptoms of early onset MS.  Furthermore, in the June 2017 appellate brief the Veteran's representative asserted that the Veteran has a right to a VA examination.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is necessary to determine the etiology of the claimed disability.

Clinical documentation dated after May 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to all treatment for MS since May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran.

3.  Schedule the Veteran for a VA examination with a neurologist to determine the etiology of multiple sclerosis.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.   A detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should provide a rationale for any opinion provided and should attempt to reconcile any contradictory evidence of record.  More specifically, the examiner should address the January 2012 letter written by Dr. H.Z. and the April 2016 letter written by Dr. H.Z. and T.U., PA-C.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis is related to active service?

(b) Is it at least as likely as not (50 percent probability or greater) that transverse myelitis diagnosed in 1992 or complaints of extremity numbness dating to 1991 were a symptom of the current MS and represented a manifestation of MS?

(c) Is it at least as likely as not (50 percent probability or greater) that MS manifested within 7 years of the Veteran's separation from service?

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


